DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Allowable Subject Matter
Claims 1-20 are allowed. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The closest relevant prior art is the following:

Liu et al (US Pub 20160012176) Fig 1A, 1B, Fig 6 teaches a system being used to design and optimize a photonic device.

Fan et al (US Pub 20180045953) Fig 2A, Fig 2B teaches a system that optimizes an optical device by determining gradients.

Baik et al (US Pat 10459258) Fig 1, Fig 3 teaches a system being used to design a meta optical device.



Hoyer et al (US Pub 20210192111) Fig 1, Fig 6 teaches a system that optimizes a structural design of an optical device by using a machine learned model and a gradient.

Egan et al (US Pub 20200356711) Fig 1, Fig 5 teaches a system being used to design a semiconductor device and perform fabrication.

Chiang et al (US Pub 10521538) Fig 1 teaches a system being used to design an IC circuit and perform IC fabrication.

Bickford et al (US Pub 9619609) Fig 1 teaches a system being used to design an IC chip and perform manufacturing.

Topaloglu (US Pub 8336011) Fig 3 teaches a system being used to design an IC circuit and fabricate the IC circuit.

Victory et al (US Pub 20100332208) Fig 5 teaches a system being used to design an IC element and perform production.



Smith et al (US Pub 20050235246) Fig 7 teaches a system being used to design an IC circuit and certify the IC design.

Su et al (Inverse Design and Demonstration of a Compact on-Chip Narrowband Three-Channel Wavelength Demultiplexer) Fig 2 teaches an inverse design algorithm for designing a wavelength demultiplexer.

Ren et al (Digitized Adjoint Method for Inverse Design of Digital Nanophotonic Devices) Fig 2, Fig 4 teaches an inverse design algorithm for designing an optical power divider/ demultiplexer.

Hughes et al (Adjoint Method and Inverse Design for Nonlinear Nanophotonic Devices) Fig 3 teaches an inverse design algorithm for designing an optical switch.

Tahersima et al (Deep Neural Network Inverse Design of Integrated Photonic Power Splitters) Fig 1 teaches an inverse design algorithm for designing a photonic power splitter.



Piggott et al (Fabrication-constrained nanophotonic inverse design) Fig 2, Fig 3, Fig 4, Fig 5 teaches an inverse design algorithm for designing a spatial mode demultiplexer, a wavelength demultiplexer, a coupler, and a broadband splitter. 

Lu et al (Nanophotonic computational design) Fig 6, Fig 8, Fig 10 teaches an inverse design algorithm for designing a spatial mode splitter, a polarization demultiplexer, and a wavelength splitter.

Jiang et al (Simulator-based training of generative neural networks for the inverse design of meta surfaces) Fig 1, Fig 2, teaches an optimizer that optimizes a meta surface (e.g. a silicon meta grating) by performing back propagation based on a loss function and a gradient.

Jiang et al (Global Optimization of Dielectric Metasurfaces Using a Physics Driven Neural Network) Fig 1 teaches a global optimizer that optimizes a meta surface (e.g. a meta grating) by performing forward and adjoint simulations and a gradient.




The closest relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, A non-transitory computer-readable medium having logic stored thereon that, in response to execution by at least one computing device, causes the at least one computing device to perform actions for generating a design of a physical device, the actions comprising: 
receiving an initial design of the physical device; 
determining a plurality of sets of operating conditions for fabrication of the physical device; 
simulating performance of the physical device as fabricated using the initial design under each set of operating conditions of the plurality of sets of operating conditions; 
determining a total performance loss value based on results of the simulations under each set of operating conditions of the plurality of sets of operating conditions; 
backpropagating the total performance loss value to determine a gradient corresponding to an influence of changes in the initial design on the total performance loss value; and 


Regarding Claim 15, A system comprising at least one computing device configured with logic that, in response to execution by the at least one computing device, cause the system to perform actions for generating a design of a physical device, the actions comprising: 
receiving an initial design of the physical device; 
determining a plurality of sets of operating conditions for fabrication of the physical device; 
simulating performance of the physical device as fabricated using the initial design under each set of operating conditions of the plurality of sets of operating conditions; 
determining a total performance loss value based on results of the simulations under each set of operating conditions of the plurality of sets of operating conditions;  
backpropagating the total performance loss value to determine a gradient corresponding to an influence of changes in the initial design on the total performance loss value; and 
revising the initial design of the physical device based at least in part on the gradient.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone 
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636